UNITED STATES SECURITIES AND EXCHANGE COMMISSION WASHINGTON, D.C. 20549 FORM 10-Q R QUARTERLY REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the quarterly period ended June 30, 2011 OR £ TRANSITION REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 Commission File Number: 000-50345 Old Line Bancshares, Inc. (Exact name of registrant as specified in its charter) Maryland 20-0154352 (State or other jurisdiction (I.R.S. Employer of incorporation or organization) Identification No.) 1525 Pointer Ridge Place Bowie, Maryland (Zip Code) (Address of principal executive offices) Registrant’s telephone number, including area code: (301) 430-2500 Indicate by check mark whether the registrant (1) has filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days. YesRNo£ Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T (§232.405 of this chapter) during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files). YesRNo£ Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company.See the definitions of “large accelerated filer,” “accelerated filer” and “smaller reporting company” in Rule 12b-2 of the Exchange Act. Large accelerated filero Accelerated filero Non-accelerated filero (Do not check if a smaller reporting company) Smaller reporting companyþ Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act). Yes£NoR As of July 30, 2011, the registrant had 6,809,594 shares of common stock outstanding. Part I.Financial Information Old Line Bancshares, Inc. & Subsidiaries Consolidated Balance Sheets June 30, December 31, (Unaudited) Assets Cash and due from banks $ $ Interest bearing accounts Federal funds sold Total cash and cash equivalents Time deposits in other banks - Investment securities available for sale Investment securities held to maturity - Loans, less allowance for loan losses Equity securities at cost Premises and equipment Accrued interest receivable Prepaid income taxes Deferred income taxes Bank owned life insurance Prepaid pension - Other real estate owned Goodwill - Core deposit intangible - Other assets Total assets $ $ Liabilities and Stockholders' Equity Deposits Non-interest bearing $ $ Interest bearing Total deposits Short term borrowings Long term borrowings Accrued interest payable Accrued pension Other liabilities Total liabilities Stockholders' equity Common stock, par value $0.01 per share; authorized 15,000,000 shares; issued and outstanding 6,809,594 in 2011 and 3,891,705 in 2010 Additional paid-in capital Retained earnings Accumulated other comprehensive income Total Old Line Bancshares, Inc. stockholders' equity Non-controlling interest Total stockholders' equity Total liabilities and stockholders' equity $ $ The accompanying notes are an integral part of these consolidated financial statements 1 Old Line Bancshares, Inc. & Subsidiaries Consolidated Statements of Income (Unaudited) Three Months EndedJune 30, Six Months EndedJune 30, Interest revenue Loans, including fees $ U.S. Treasury securities - - U.S. government agency securities Mortgage backed securities Municipal securities Federal funds sold Other Total interest revenue Interest expense Deposits Borrowed funds Total interest expense Net interest income Provision for loan losses Net interest income after provision for loan losses Non-interest revenue Service charges on deposit accounts Gains (losses) on sales of investment securities - - Permanent impairment on equity securities ) - ) - Earnings on bank owned life insurance Loss on disposal of assets ) - ) - Other fees and commissions Total non-interest revenue Non-interest expense Salaries Employee benefits Occupancy Equipment Data processing FDIC insurance and State of Maryland assessments Merger and integration - - Core deposit premium - - Other operating Total non-interest expense Income before income taxes Income taxes Net income Less: Net income(loss) attributable to the noncontrolling interest ) Net income available to common stockholders $ Basic earnings per common share $ Diluted earnings per common share $ Dividend per common share $ The accompanying notes are an integral part of these consolidated financial statements 2 Old Line Bancshares, Inc. & Subsidiaries Consolidated Statement of Changes in Stockholders' Equity Six Months Ended June 30, 2011 (Unaudited) Common stock Additional paid-in Retained Accumulated other comprehensive Comprehensive Non-controlling Shares Par value capital earnings income income Interest Balance, December 31, 2010 $ Net income attributableto Old Line Bancshares, Inc. - $ - Unrealized gain on securities available for sale, net of income tax benefit of $342,584 - Comprehensive income - $ - Acquisition Maryland Bankcorp, Inc. - - - Net income attributableto non-controlling interest - ) Distributions to minority member(s) - Stock based compensation awards - Restricted stock issued 88 ) - - - Private placement - common stock - - - Common stock cash dividend$0.06 per share - - - ) - - Balance, June 30, 2011 $ The accompanying notes are an integral part of these consolidated financial statements 3 Old Line Bancshares, Inc. & Subsidiaries Consolidated Statements of Cash Flows (Unaudited) Six Months Ended June 30, Cash flows from operating activities Interest received $ $ Fees and commissions received Interest paid ) ) Cash paid to suppliers and employees ) ) Income taxes paid ) ) Cash flows from investing activities Cash and cash equivalents of acquired bank - Net change in time deposits in other banks Purchase of investment securities Held to maturity - ) Available for sale ) ) Proceeds from disposal of investment securities Held to maturity at maturity or call - Held to maturity sold - Gain (loss) on sale of held to maturity - Available for sale at maturity or call Available for sale sold - Gain (loss) on sale of available for sale - Loans made, net of principal collected ) ) Redemption (Purchase) of equity securities Purchase of premises, equipment and software ) ) ) Cash flows from financing activities Net increase (decrease) in Time deposits ) Other deposits Increase in short term borrowings ) Decrease in long term borrowings ) ) Acquisition cash consideration ) - Restriced stock options exercised - - Private placement - common stock - Cash dividends paid-common stock ) ) Distributions to minority members - ) Net increase (decrease) in cash and cash equivalents Cash and cash equivalents at beginning of period Cash and cash equivalents at end of period $ $ The accompanying notes are an integral part of these consolidated financial statements 4 Old Line Bancshares, Inc. & Subsidiaries Consolidated Statements of Cash Flows (Unaudited) Six Months Ended June 30, Reconciliation of net income to net cash provided by operating activities Net income $ $ Adjustments to reconcile net income to net cash provided by operating activities Depreciation and amortization Provision for loan losses Change in deferred loan fees net of costs ) ) Gain on sale of securities ) - Amortization of premiums and discounts Other than temporary impairment - Gain on sale of fixed assets - Amortization of intangible - Deferred income taxes ) Stock based compensation awards Increase (decrease) in Accrued interest payable ) ) Income tax payable - ) Other liabilities ) Decrease (increase) in Accrued interest receivable ) Bank owned life insurance ) ) Prepaid pension - Prepaid income taxes ) Other assets $ $ The accompanying notes are an integral part of these consolidated financial statements 5 Old Line Bancshares, Inc. & Subsidiaries Consolidated Statements of Cash Flows (Unaudited) Six Months Ended June 30, Supplemental Disclosure: Loans transferred to other real estate owned $ $ Fair value of assets and liabilities from acquisition: Cash $ $
